Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 and 21-32 are pending.
Claims 9-20 have been cancelled. 
Claims 21-32 have been added. 

Election/Restrictions
Applicant’s election without traverse of Group 1, including claims 1-8, in the reply filed on January 25, 2022 is acknowledged.

Specification
The disclosure is objected to because of the following informalities: The title is not descriptive of the claimed invention. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2, 3, 7, 22, 23, 27, 30  and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regards to claims 3, 23, and 31, the term “substantially” in claims 3, 23, and 31 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. That is, the term “substantially” is used once in the specification and does not define any thresholds regarding what may be interpreted as substantially real time.  Appropriate correction is required. 
With regards to claims 7 and 27, the claims recited “the hosting application is resolve” which is non-idiomatic and appears to be missing at least one word. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 8, 21, 23, 24, 28, 29, 31 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0159984 to Misovski et al.
With regards to claims 1, 21, and 29, Misovski et al. teaches: 

the hosting application implements an execution environment for at least one micro-application (paragraph [0049], “The runtime components may include features based on users, groups, or roles associated with the client 135 a, or other user interface components or augmented functionality, including shells, cockpits, dashboards, pages, microapps, gadgets, gadgets, or catalogs for applications running on client 135 a.”); 
the one or more micro-applications comprise a code package that implements a CRM function (paragraph [0024], “Other contexts may include a departmental, networking, or friends context. In some implementations, the departmental/networking/friends context may include information reflecting certain best practices when a user works within a particular department or within a network of people while using an existing application. For example, a customer service agent of an international ordering department may be required 
the one or more micro-applications include an application programming interface (API) configured to receive electronic messages indicative of requests for customer data (paragraph [0036], “Additional on-demand services can also be implemented using the techniques described in the present disclosure. A tagging infrastructure and application interrogation APIs (application programming interface) can be used to augment and enhance existing applications. Applications can be interrogated to identify data objects for annotation via tags.”; paragraph [0041], “Specifically, the server's processor 154 executes the functionality required to receive and respond to requests from the clients 135 and their respective client applications 122 or server applications 194, as well as the functionality required to perform the other operations of the hosted application 156 or UI integration module 155.”); 
receiving, via the user interface during runtime of the user interface, a request for a CRM function (paragraph [0027], “Further, as illustrated by client 135 a, each client 135 includes a processor 118, an interface 117, a graphical user interface (GUI) 160 a, a client application 122, and a memory 120.”); 
sending, by the user interface, a request for a micro-application that corresponds to the requested CRM function (paragraph [0048], “Another server 214 within the company network may host a Customer Relationship Management (CRM) system. The company may also have a server 216 acting as a portal to provide a central location for accessing various resources or allowing users within the company network to access resources outside the firewall 130. … Accordingly, a user of client 135 a may access on-premise services through servers 212, 214, 216, and 220.”); 

executing, in the hosting application via the execution environment, executable code in the data package (paragraph [0018], “In another example, a business customer may receive a new application with a set of UI integration services embedded within the new application. The business customer may be given the ability to run the UI integration services on-premise or update, configure, and run the services on-demand.”; paragraph [0020], “The augmented features may be delivered to a user independent of a particular deployment model for an underlying business application or a particular release or lifecycle of the business application. A user may be able to 
rendering, via the user interface on a display device communicatively coupled to the client computer, one or more interactive areas configured to display information pertaining to the requested CRM function (paragraph [0044], “In some implementations, the additional features and services provided by the UI integration module 155 are designed to augment an existing transaction or application and can be provided graphically, such as in the form of a side panel object that is displayed concurrently with the user interface of the existing application.”; paragraph [0058], “The shell 304 may enhance navigation of existing parts of the business application 302 based on the role of the user in a business process. In the illustrated example, the shell 304 may present options to navigate through certain documents, allowing the user to display or perform various tasks related to the documents.”).

With regards to claims 3, 23, and 31, Misovski et al. teaches: the data package is received substantially in real time, in response to sending the request for the requested CRM function (paragraph [0037], “In general, server 140 a is any server that stores one or more hosted applications 156, where at least a portion of the hosted applications 156 are executed via requests and responses sent to users or clients within and communicably coupled to the illustrated environment 100 of FIG. 1”; paragraph [0025], “Accordingly, the augmented features may be directed at specific needs of a user while being independent of the life cycle of the business application or a specific deployment model, and the functionality of older applications may be used with newer features or third party services in a timely manner.”, wherein substantially in real time is interpreted to be in a timely manner).

With regards to claims 4, 24, and 32, Misovski et al. teaches: the hosting application is configured to execute, in parallel, a plurality of micro-applications (paragraph [0082], “It will be understood that these processes are for illustration purposes only and that the described or similar techniques may be performed at any appropriate time, including concurrently, individually, or in combination. In addition, many of the steps in these processes may take place simultaneously and/or in different orders than as shown. Moreover, environment 100 may use processes with additional steps, fewer steps, and/or different steps, so long as the methods remain appropriate.”).

With regards to claims 8 and 28, Misovski et al. teaches: the hosting application is a micro- application that is configured to perform common tasks (paragraph [0037], “In general, server 140 a is any server that stores one or more hosted applications 156, where at least a portion of the hosted applications 156 are executed via requests and responses sent to users or clients within and communicably coupled to the illustrated environment 100 of FIG. 1.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 22, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0159984 to Misovski et al. as applied to claims 1, 21, and 29 above, further in view of U.S. Patent Application Publication No. 2014/0075513 to Trammel et al. 

This part of Trammel et al. is applicable to the system of Misovski et al. as they both share characteristics and capabilities, namely, they are directed to inter-application computer data processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Misovski et al. to include the user authentication and authorizations across multiple applications using tokens as taught by Trammel et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Misovski et al. in order to provide access rights of a person or software program to certain shared private resources (see paragraphs [0020]-[0024] of Trammel et al.).	

Claims 5-7 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0159984 to Misovski et al. as applied to claims 1, 21, and 29 above, further in view of U.S. Patent Application Publication No. 2015/0127405 to Peeler et al.

This part of Peeler et al. is applicable to the system of Misovski et al. as they both share characteristics and capabilities, namely, they are directed to inter-application computer data processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Misovski et al.  to include the cut and paste as taught by Peeler et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Misovski et al. in order to provide reliable, timely, comprehensive, accurate, cost-effective data to other users (see paragraphs [0008]-[0011] of Peeler et al.).	

With regards to claims 6 and 26, Misovski et al. integrating external services (paragraph [0045]), but fails to explicitly teach auto-populating data.  However Peeler et al. teaches the hosting application is configured to auto-populate data between micro-applications (paragraph [0254], “An auto population module 550 may provide for auto population of fields, templates, records, and the like. This will typically be in conjunction with the surrogate 120, or with information provided from the surrogate 120 and thus embedded or incorporated within the harvester 80, 100 to benefit from institutionalized knowledge.”).


With regards to claims 7 and 27, Misovski et al. teaches sharing data among applications (paragraph [0061]), but fails to explicitly teach a resolving duplicate data or conflicting data.  However Peeler et al. teaches the hosting application is (configured to) resolve duplicate data or conflicting data between micro-applications (paragraph [0228], “A duplicate pointer 505 indicates analysis engine, and its data, or either individually. Indicia of duplication and entries in the database 150 may come from comparison of geo location coordinates of a venue 82, 102 used in multiple events at a time apparently the same. Likewise, spelling, misspelling, or slightly changed names, and the like may be detected by a duplicates pointer level 5 in order to quickly resolve duplicate information, duplicate entries for events 97, and the like in the database 150. Thus, duplicates pointer 505 may typically assist the surrogate 120, 497, as well as the harvester 80, 100, and manager 94 from the system 70.”).
This part of Peeler et al. is applicable to the system of Misovski et al.  as they both share characteristics and capabilities, namely, they are directed to inter-application computer data processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Misovski et al. to include the cut and paste as .	
	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2009/0037287 to Baitalmal et al. discusses hosting a marketplace application, where a software application is received from a software vendor for distribution.
U.S. Patent Application Publication No. 2018/0217830 to Bartolotta et al. discusses components making up an application or a functionality represent a package and a set of customizations corresponding to the package that are bundled to form an additive package such that the additive package provides for the set of customizations to remain bonded with the package throughout one or more processes including testing, deploying, and/or updating of the package.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.S./Examiner, Art Unit 3629  
/SANGEETA BAHL/Primary Examiner, Art Unit 3629